Citation Nr: 1740345	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right knee replacement (formerly patellofemoral pain syndrome) prior to October 31, 2011; and in excess of 30 percent from November 1, 2012 (following a period of a temporary 100 percent rating from October 31, 2011 through October 31, 2012).

2.  Entitlement to an initial rating in excess of 20 percent for status post left knee replacement (formerly patellofemoral pain syndrome) prior to April 14, 2010; in excess of 20 percent from October 1, 2010 (following a period of a temporary 100 percent rating from April 14, 2010 through September 30, 2010) to August 18, 2013; and in excess of 30 percent from September 1, 2014 (following a period of a temporary 100 percent rating from August 19, 2013 through August 31, 2014).

3.  Entitlement to service connection for degenerative disc disease, lumbar spine, as secondary to service-connected knee disability.

4.  Entitlement to service connection for degenerative disc disease, cervical spine, as secondary to service-connected knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a June 2009 rating decision, service connection for a right knee condition was granted with a rating of 10 percent, effective February 28, 2007, and for left knee patellofemoral pain syndrome with a rating of 10 percent, effective February 28, 2007.  The Veteran appealed those ratings.

In a July 2010 rating decision, the RO assigned a temporary rating of 100 percent effective April 14, 2010 based on surgical or other treatment necessitating convalescence.  The RO noted that the Veteran had undergone video arthroscopy, partial meniscectomy, chondroplasty of the lateral joint space and medial patellofemoral joint with debridement of pica and multiple intra-articular cortisone injections with removal of multiple loose cartilaginous fragments.  As of July 1, 2010, a 10 percent rating was assigned.  Service connection for obesity was denied.  The Veteran did not appeal that rating decision.  

In a March 2011 rating decision, the RO granted a temporary total rating for left knee surgery on April 14, 2010 extended through September 30, 2010, and then a 10 percent rating from October 1, 2010.  In pertinent part, the RO also denied service connection for depression, declined to reopen the claims of service connection for right and left ankle disabilities, and denied a total rating based on individual unemployability (TDIU).  The Veteran appealed the denials with regard to depression, ankle conditions, and a TDIU.

In a February 2012 rating decision, the RO denied entitlement to a temporary total rating for right total knee replacement on October 31, 2011.  The Veteran appealed that decision.

In June 2012, the RO denied service connection for degenerative disc disease of the lumbar and cervical spines.  The Veteran appealed that decision.

On August 19, 2013, the Veteran underwent a left knee total arthroplasty.  In August 2014, the RO denied entitlement to a temporary total evaluation because of a left total knee replacement surgery on August 19, 2013.  The Veteran appealed that decision.

In an April 2015 rating decision, in pertinent part, the RO granted service connection for left semimembranous myositis associated with the left knee patellofemoral pain syndrome, and determined that new and material evidence had not been submitted to reopen the claim of service connection for obesity.  

In October 2015, the RO again determined that there was not new and material evidence to reopen the claim of service connection for obesity.  That matter is not on appeal.

In February 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

In July 2016, the Board granted service connection for major depressive disorder (MDD) as well as bilateral ankle disability, diagnosed as degenerative changes of the ankles with left tear of the peroneus brevis.  The Board remanded the issues of entitlement to initial ratings in excess of 10 percent for each knee due to patellofemoral pain syndrome; entitlement to a temporary total evaluation due right total knee replacement surgery on October 31, 2011; entitlement to a temporary total evaluation due to a left total knee replacement surgery on August 19, 2013; entitlement to service connection for degenerative disc disease of the lumbar and cervical spine; and entitlement to a TDIU.

In August 2016, the RO implemented the Board's grants of service connection.  In addition, the RO granted entitlement to special monthly compensation based on housebound criteria.  

In a March 2017 rating decision, the temporary total rating and TDIU issues which were remanded by the Board were in turn granted by the RO.  A temporary evaluation of 100 percent was assigned effective October 31, 2011 based on surgical or other treatment necessitating convalescence.  Thereafter, a 30 percent rating was assigned for total knee replacement, right knee effective November 1, 2012.  A temporary evaluation of 100 percent was assigned effective August 19, 2013 based on surgical or other treatment necessitating convalescence for the left total knee replacement. Thereafter, a 30 percent evaluation for total knee replacement, left knee was assigned effective September 1, 2014.  Service connection for right knee scar and a left knee scar was granted.  Also, a TDIU was granted effective October 18, 2010.  Entitlement to special monthly compensation based on housebound criteria being met was granted from October 31, 2011 to November 1, 2012, August 19, 2013 to September 1, 2014, and November 17, 2014 to June 1, 2015.  Basic eligibility to Dependents' Educational Assistance was established from October 18, 2010.  The evaluation of left knee patellofemoral syndrome with locking pain, and effusion (previously rated under diagnostic code 5260-5024), which was 10 percent disabling, was increased to 20 percent effective February 28, 2007.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for degenerative disc disease of the cervical spine; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 31, 2011, the right knee disability was manifest, at worse, by painful flexion to 100 degrees with no limitation of extension; the Veteran also had an intact meniscus; no instability or subluxation; and no impairment of the tibia and fibula.

2.  From November 1, 2012, the right total knee replacement was not manifest by severe residuals; the Veteran did not have extension limited to 30 degrees, ankylosis in flexion between 10 and 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.  

3.  Prior to April 14, 2010, the left knee disability was manifest, at worse, by painful flexion to 110 degrees with no limitation of extension; the Veteran also had intact meniscus; no instability or subluxation; and no impairment of the tibia and fibula.

4.  From October 1, 2010 August 18, 2013, the Veteran was rated as 20 percent disabling which is the maximum rating based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the Veteran also had limited and painful flexion from October 1, 2010 until May 11, 2012.

5.  From September 1, 2014, the left total knee replacement was not manifest by severe residuals; the Veteran did not have extension limited to 30 degrees, ankylosis in flexion between 10 and 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace. 


CONCLUSIONS OF LAW

1.  Prior to October 31, 2011, the criteria for an initial rating in excess of 10 percent rating for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260 (2016).

2.  From November 1, 2012, the criteria for a rating in excess of 30 percent rating for status post right knee replacement disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5055 (2016).

3.  Prior to April 14, 2010, the criteria for an initial rating in excess of 10 percent rating for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260 (2016).

4.  From October 1, 2010 August 18, 2013, the criteria for a rating in excess of 20 percent rating for left knee disability based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5258 (2016).

5.  From October 1, 2010 until May 11, 2012, the criteria for a separate 10 percent rating for left knee disability based on limitation of flexion of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2016).

6.  From September 1, 2014, a rating in excess of 30 percent rating for status post left knee replacement disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5055 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The Board notes that the Veteran has had his passive range of motion with pain assessed.  However, weight-bearing and nonweight bearing was not specifically assessed in terms of loss of motion.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another VA knee examination would not remedy the lack of testing performed on prior examinations for earlier time periods as set forth below.  With regard to the most recent VA examinations, the Board notes that the examiner assessed the level of residual impairment due to the knee replacements which is the appropriate manner to rate the Veteran following total knee replacement surgical procedures.  The Board finds that the VA examiners considered all applicable symptoms in that regard, even if not specified in its entirely on the DBQ examination form as the totality of the symptoms are to be assessed by the examiner.  In order for a higher rating to be warranted, severe impairment must be shown overall, which was assessed as not being present in this case.  Thus, the Board finds that further evaluation is not warranted and would only serve to delay the adjudication of the Veteran's claim which has been pending for many years.. 

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002. 

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71.

Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 rating.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Under Diagnostic Code 5055, for one year after a prosthetic replacement of the knee joint, the knee is rated at 100 percent.  Thereafter, a 60 percent rating is assignable for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  These three codes are diagnostic codes which provide ratings in excess of 30 percent.  Otherwise, the minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board notes that at this juncture, all of the Veteran's knee disabilities have been encompassed in his service-connected ratings.  The Veteran has not appealed the ratings for his scars or myositis.

Turning to the evidence of record, in May and July 2007 letters, Dr. A. Haidar indicated that the Veteran complained of severe bilateral knee pain.  The pain was worse with prolonged sitting, standing, and walking.  He also had crepitation.

July 2007 X-rays revealed mild chronic changes on the right and a minor spur formation on the left.  

A February 2009 magnetic resonance imaging (MRI) of the left knee showed no internal derangement; small joint effusion; anterior tibial enthesopthy.  A July 2009 MRI of the right knee revealed moderate knee joint effusion; meniscal cysts at the lateral meniscus; and no actual meniscal tears.  The MRI of the left knee revealed mild irregularity involving the hyaline cartilage of the patellofemoral articulation consistent with early changes of degenerative osteoarthritis as well as small suprapatellar effusion.

In April 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran could perform his activities of daily living and was able to drive.  He had tried knee braces which he wore on and off.  He did not use any assistive devices.  He denied any incapacitating episodes that were recommended by the physician in the last year.  His current medications for both knees were Tramadol 50 mg daily and also Meloxicam 15 mg daily.  He denied any previous surgery or injections in both knees.  In the right knee, he complained of pain from the lower part on the sides to the upper part above the patella.  He described it as a constant pain sharp with an intensity of 7-8.  He felt weakness in the knee, had stiffness and swelling at times with redness and warm feeling at times.  He felt unstable and his knee gave way with locking.  It locked especially when he was standing or walking.  His current medications provided help.  He got flare-ups of pain daily 3 to 4 times.  There were no precipitating or aggravating factors.  Sometimes there was no trigger and it happened without lifting weight or it could happen when walking or putting the knee a certain way.  During the flare-up, he had increased pain and additional limitation.  The pain intensity went up to a 9 and he had to stop and do a little stretching and the flare-up might last for 6-8 hours or sometimes two days.  With the left knee, the Veteran also reported he had the same symptoms as above, but it did not lock as much as the right knee.  It popped especially when he was going up and down the stairs and when bending the knees.  He got pain in the left knee on the sides and lower part of the patella and also the back of the knee.  The intensity of the pain was 6-7.  He got flare-ups of pain basically the same as the right knee.  He reported that the symptoms were the same on both sides except the left knee did not lock much.  With both knees, there was no dislocation or subluxation.  He was dominant on the right side.  He could not play sports, run, sit up for long, walk for long, and he stayed away from stairs.  He could not stand more than 30-45 minutes.  He had to change positions.  When sitting, he had to change positions.  He started a new job in March 2008.  The knee pain mainly effected when he was bending, stretching, standing, and lifting something heavy.  

On examination on the right, there was mild swelling in the lower part, no redness or warm feeling, and there was tenderness present on the side of the knee.  Range of motion was zero degrees of extension to 120 degrees of flexion.  There was grinding present with movement of the knee.  Range of motion was limited by discomfort, but additional limitation was not indicated by the examiner.  With the left knee, there was no significant swelling.  Tenderness was present on the side upper part.  There was no redness or warm feeling.  Range of motion was zero degrees of extension to 110 degrees of flexion.  There was grinding present with movement of the knee.  Range of motion was limited by discomfort, but additional limitation was not indicated by the examiner.  With both knees there was no instability noted.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted.  There was no additional limitation of motion after at least three repetitions except as noted.  On neurological examination, power was 4+/5, knee jerks 2, ankle jerks 2, and sensory was intact.  The prior MRI and medical findings were reviewed.  The impression was bilateral patellofemoral syndrome.  

In a June 2009 letter, the Veteran's employer indicated that he had been limping at work.  

In September 2009, it was noted that the Veteran had chronic bilateral knee pain.  He stated while serving in the United States Marine Corps he had bilateral knee pain that has been going on for at least 10 years.  He has continued to work in jobs.  He had pain after he had been standing or walking for a period and this had resulted in him changing jobs at times to accommodate his symptoms.  Most recently he was placed in a walkabout boot by another doctor over in Mandeville, Louisiana and did obtain an MRI study which showed he had a stage 3 peroneus brevis tear.  He was placed in a walker.  Physical examination revealed that the Veteran ambulated with an antalgic gait with a cane in the right hand utilizing a walkabout boot on his left foot ankle.  Both knees appeared normal.  There was no effusion.  There were no skin changes.  There were no scars or signs of any trauma about the knee.  The Veteran described rather diffused pain anteriorly medially all about the front of the knee not specific to the patellofemoral joint as it extended medially and laterally.  He did not have any popliteal masses or tenderness.  His motion was rather guarded; however he could demonstrate 0-130 degrees of motion.  The McMurray's test was negative.  The knee was stable to ligamentous testing; however, when the examiner performed the stressing of the knee it did cause diffused discomfort, but no laxity.  Radiographs of the knee were normal.  An MRI study of the left knee showed some mild patellofemoral irregularity that could contribute to some anterior knee pain.  No meniscal tears were seen.  There was a small lateral meniscal cyst, but no tear visualized.  The impression was diffused bilateral anterior knee pain not specific to any meniscal pathology.

December 2009 VA records revealed that physical examination of the left knee revealed significant subpatellar crepitation with flexion and extension which was painful.  There was no effusion or ligamentous instability.  There was a negative apprehension test and negative McMurray maneuver.  Examination of the right knee revealed there to be a mild subpatellar crepitation which was mildly painful.  He was tender over the lateral joint line.  MRI scan of the left knee showed evidence of chondromalacia of the patella which seemed to be mild.  The appearance was mild, but his symptoms were not mild.  They were fairly severe.  The menisci were intact.  MRI scan of the right knee showed there to be a cystic lateral meniscus.  The impression was chondromalacia of the patella, painful left knee and cystic lateral meniscus, painful right knee.  

In April 2010, the Veteran underwent left knee surgery with partial lateral meniscectomy and chondroplasty.  

In June 2010, it was noted that the Veteran was having significant pain in his right knee.  He had difficulty getting around and difficulty ambulating.  There was medial joint line tenderness.  Pain with a varus stress as noted.  

An August 2010 MRI of the right knee revealed findings consistent with patellar tendon lateral femoral condyle fiction syndrome; significant cartilage loss along the lateral patellar face; and that the menisci and cruciate ligaments were intact.

December 2010 private records of Dr. Madanagopal noted that the Veteran had last worked in April 2010, when he had knee surgery.  Range of motion of both knees was full.  There was no instability.  The peripatellar area was tender.

In January 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his knee pain prevented him from prolonged standing or sitting or walking.  He had undergone a partial lateral meniscectomy and arthroscopic debridement of the left knee in April 2010.  In regard to bilateral patellofemoral syndrome, the Veteran stated that since the onset in service, the condition had gradually worsened.  He denied any history of inflammatory arthritis or bilateral neoplasm of the knees.  He reported weakness, fatigability, lack of endurance, and stiffness in his knees.  He stated that his left knee used to lock, but did not lock anymore since having the partial lateral meniscectomy and chondroplasty with debridement.  He stated both knees gave way 1 time a week without falling.  He reported he has a daily popping sound, but the left one popped less now since surgery.  He reported that since his lateral meniscectomy, his symptoms really did not change.  He reported chronic pain in his knees since getting out of the military.  He had a throbbing sharp pain 6/10 in intensity that would flare up to 9 to 10/10 in intensity as a throbbing sharp pain.  Flare ups occurred 3 to 4 times a day and lasted 30 minutes to an hour.  Flare ups were brought on by standing or walking over 30 minutes, any running, driving more than 1 hour, kneeling or squatting for more than 1 second, or ascending 1 flight of stairs, or doing lawn maintenance work.  His chronic bilateral condition for the right and left were about the same.  It was eased with Lortab.  He had 8 weeks of physical therapy on both knees last year, but no change in symptoms and no improvement.  He had a Synvisc injection in October 2010 and he stated that did not help and it made it slightly worse.  He used heat and that helped a little bit.  He reported using a TENS unit for 1 hour, 2 times a week and it helped a little while he used it.  There were no other treatment modalities.  As for assistive device, he reported using a walking cane.  His bilateral knee condition did not affect his ability to do his activities of daily living.  On his job prior to his surgery it reduced his productivity and efficiency.  He had never had surgery on his right knee and the first surgery on his left knee was in April 2010.  

Examination of bilateral knee joints was done after both passive and active range of motion and three repetitions with measurements and degrees.  There was no laxity to the right or left knee.  There was no instability.  He had passive range of motion on the right 0 to 100 degrees with pain on motion, limited by pain and active range of motion on the right to 120 degrees with pain on motion and limited by body habitus.  He had passive range of motion on the left 0 to 95 degrees with pain on motion limited by pain and active range of motion 0 to 120 degrees limited by body habitus and pain.  There was no swelling, redness, warmth, or edema.  There was no gross deformity of his knee.  He had a positive bilateral patellar grind test.  His medial and lateral collateral ligaments were intact to varus and valgus stress.  He had a negative anterior and posterior drawer sign and negative Lachman.  There was a negative McMurray.  He had no popliteal mass bilaterally.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted.  There was no additional limitation of motion after at least 3 repetitions except as noted.  Regarding the DeLuca provisions, additional limitation due to flare-ups could not be determined without resorting to mere speculation.  The diagnoses were right patellofemoral syndrome, status post partial lateral meniscectomy and with x-ray showing degenerative arthritis; and left patellofemoral syndrome with x-rays showing degenerative arthritis.

In May 2011, the Veteran underwent knee injections.  In a June 2011 letter, Dr. Madanagopal indicated that he had treated the Veteran for bilateral knee arthritis.  He had prior arthroscopic surgery following which pain was still present.   This physician felt that the Veteran had osteoarthritis with slow evolvement to a much more significant pain that would probably require bilateral knee replacements.  In September 2011, Dr. Madanagopal reported that the Veteran had bilateral knee patellofemoral arthritis with severe loss of cartilage on the lateral facet of the patella.  He also had some osteophytes on the femoral condyle.  The Veteran had prior arthroscopic surgery which was performed on the left knee, but did not have any major improvement.  The Veteran subsequently underwent a right total knee replacement on October 31, 2011.  In a November 2011 letter, the physician indicated that full recovery could take up to one year.  On December 28, 2011, the Veteran underwent a right knee arthrofibrosis status post right knee total arthroplasty.  

In January 2012, the Veteran was afforded a VA examination.  Range of motion testing on the right was 5 degrees on extension to 120 degrees on flexion; both movements did not elicit pain.  Range of motion testing on the left was 0 degrees on extension to 130 degrees on flexion; both movements did not elicit pain.  The results were the same after three repetitions.  Strength and stability testing was normal bilaterally.  It was noted that the Veteran had had frequent episodes of joint pain on the left and had undergone a meniscectomy.  There were no residual signs and/or symptoms due to the meniscectomy.  It was noted that in October 2011, the Veteran underwent a right total knee joint replacement.  The Veteran used a cane for ambulation.  The Veteran had traumatic arthritis.  He did not have subluxation.

In a March 2012 letter, Dr. Madanagopal indicated that the Veteran had a total knee arthroplasty that was secondary to patellofemoral arthritis.  The examiner noted that the patellofemoral pain syndrome progressed to complete osteoarthritis of the knee for which the examiner performed a total knee replacement.

In May 2012, it was noted by Dr. Sanders that after discussing the Veteran's history and no other mechanism of injury noted, it was his opinion that the microfractures identified by scan on September 9, 2011 could be a result of the numerous falls reported by the Veteran.  The falls were reported to be a result of bilateral knee damage.

In May 2012, the Veteran was afforded a VA examination.  At that time, the Veteran complained of daily left and right knee pain and had undergone rehabilitation for the right knee.  He had a history of patellochondroplasty and partial lateral meniscectomy of the left knee in April 2010 with no significant relief.  There was no left knee locking since surgery.  The Veteran complained of popping and buckling at least once week regarding left knee.  The Veteran was currently in pain management.  Also, the Veteran used soaks 3-4 times daily and wore a left knee brace.  The Veteran stated that he had flare-ups 3 or more times a week with increased knee pain.  Range of motion testing on the right revealed flexion to 100 degrees with pain at 75 degrees.  Extension was limited to 40 degrees with no pain.  Left knee motion on extension and flexion was full with no pain.  Motion was the same with three repetitions.  There was pain on motion and less motion on the right and no functional impairment on the left.  Strength and stability testing was normal on both sides.  There was no recurrent patellar subluxation/dislocation.  It was noted that the Veteran had had a meniscus condition on the left with frequent episodes of joint locking and had undergone a meniscectomy in April 2010.  There were no residuals of that meniscectomy.  The examiner noted that the Veteran had undergone a right knee replacement in October 2011.  The examiner stated that the Veteran had an intermediate degree of residual weakness pain or limitation of motion.  It was noted that the Veteran regularly used a knee brace.

In a September 2012 VA addendum opinion, the examiner indicated that prior MRIs were poorly labeled and allowed for misinterpretation of progression.  The Veteran underwent a right total knee arthroplasty in October 2011.  The examiner noted that it was not as common for a total knee arthroplasty to be done as a result of patellofemoral joint disease alone, as was done in the Veteran's case.  Therefore, the Veteran's right knee patellofemoral joint disease progressed to the point that a total knee arthroplasty was needed.  It was also aggravated by his weight.  In April 2013 and June 2013 opinions, Dr. Madanagopal agreed.  

In May 2013, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to have constant pain, stiffness, and decreased range of motion on the right.  He indicated that he had surgery which had helped.  He was taking pain medication and used a TENS unit to no benefit.  He said that soaking in hot baths helped.  Regarding the left knee he had constant pain and throbbing and potential surgery was being explored.  Range of motion testing on the right revealed flexion to 115 degrees with no pain.  Extension was zero degrees with no pain.  Left knee flexion was to 130 degrees with no pain.  Extension was zero degrees with no pain.  Motion was the same with three repetitions.  There was less movement than normal with both knees.  Strength and stability testing was normal on both sides.  There was no recurrent patellar subluxation/dislocation.  It was noted that the Veteran had had a torn meniscus condition on the left with frequent episodes of joint locking and had undergone a meniscectomy in April 2010.  There were no residuals of that meniscectomy.  The examiner noted that the Veteran had undergone a right knee replacement in October 2011.  The examiner stated that the Veteran had an intermediate degree of residual weakness pain or limitation of motion.  He also reported constant pain and stiffness.  It was noted that the Veteran regularly used a knee brace and cane.

In July 2013, it was noted that the Veteran was status post right knee arthroplasty.  His range of motion of the right knee was zero degrees of extension to 95 degrees of flexion on the right and zero degrees of extension to 120 degrees of flexion on the left.

On August 19, 2013, the Veteran underwent a left knee total arthroplasty.  He received follow-up treatment.

In September 2013, Dr. Madanagopal indicated that the Veteran was initially diagnosed by the military as patellofemoral syndrome which continued to worsen later and developed patellofemoral arthritis and that is the reason the Veteran had a total knee arthroplasty.  The physician opined that the patellofemoral syndrome diagnosed during service was directly responsible for the Veteran's total knee replacement.  The next month, this physician indicated that the expected recovery time would be up to one year.  In October 2013, the Veteran was seen for a post-operative left knee flexion contracture.

April 2014 private records noted that the Veteran had a 5 degree flexion deformity on the left with flexion possible to 90 degrees.  Extension was 5 degrees short of full.  On the right, range of motion was full on extension and limited to 100 degrees on flexion.  There was no instability.  These records noted that the range of motion on the left was the same through November 2014.

In April 2014, the Veteran was afforded another VA examination.  Range of motion testing on the left revealed flexion to 95 degrees with pain at 85 degrees.  Extension was to 20 degrees with pain at 25 degrees.  Motion was the same with three repetitions.  There was less movement than normal, pain on motion, swelling, and interference with sitting, standing, and weight-bearing, on the left.  The right knee was not assessed.  Strength and stability testing was normal.  The examiner noted that the Veteran had undergone a left knee replacement in August 2013.  The examiner stated that the Veteran had an intermediate degree of residual weakness pain or limitation of motion.  He also reported swelling.  It was noted that the Veteran constantly used a cane.  The Veteran had arthritis in the left knee.

In September 2014, Dr. Madanagopal stated that the Veteran had osteoarthritis of the knee which includes patellofemoral syndrome as one of the diagnoses.

In February 2015, the Veteran was afforded a VA examination.  The Veteran reported having flare-ups 2-3 times per week, lasting a day.  During those times, he had difficulty walking, standing, sleeping, and experienced pain.  Right knee flexion was to 80 degrees with pain at 70 degrees.  Extension was to 5 degrees.  Left knee flexion was to 85 degrees with pain at 75 degrees.  Extension was to 5 degrees.  Repetitive testing revealed the same findings, except for flexion on the left which was to 80 degrees.  In both knees, there was less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference on weight bearing.  The Veteran could not replicate range of motion during a flare-up.  He had tenderness to palpation.  Strength was normal.  Stability testing was normal on the right with slight medial-lateral instability on the left.  There was no subluxation or dislocation.  Prior surgeries were noted.  The examiner stated that the Veteran had an intermediate degree of residual weakness pain or limitation of motion.  The Veteran regularly used a cane and occasionally used a walker.

In December 2015, Dr. Madanagopal indicated that he had performed two knee arthroplasties on the Veteran, both right and left.  He stated that the Veteran had patellofemoral syndrome which subsequently led to arthritis which in turn necessitated the total knee arthroplasties.  He reported that it was more likely than not that the patellofemoral pain syndrome worsened over 20-21 years in both knees which led to obesity and a lack of physical activity from his bilateral severe chronic knee pain.  The bilateral patellofemoral pain syndrome failed all conservative measures which is why this examiner performed bilateral total knee arthroplasties for the chronic painful patellofemoral syndrome. 



Right Knee

Initial Rating in Excess of 10 Percent Prior to October 31, 2011

In applying the rating criteria with consideration of Court directives, the Veteran's flexion has varied, but at worse, was limited to 100 degrees, warranting a 10 percent rating, but no more.  There was consistently no limitation of extension.  Thus, a compensable rating was not warranted, separately.  Moreover, the meniscus was intact.  There was additionally no instability or subluxation.  Also, at no time was there impairment of the tibia and fibula.

Thus, in sum, during this period of the appeal period, a 10 percent rating was warranted (as assigned) for right knee limitation of flexion with pain.  However, a higher rating was not warranted.

Rating in Excess of 30 percent from November 1, 2012 (following a period of a temporary 100 percent rating from October 31, 2011 through October 31, 2012)

This period commences following surgery for a total rating knee replacement.  The Veteran has been assigned the minimum 30 percent rating.  Under Diagnostic Code 5055, consideration is given to various knee symptoms.  Instability/subluxation is not listed as a consideration, but the Veteran did not have instability or subluxation.  The Veteran was medically assessed as having an intermediate degree of residuals.  Although the Veteran may thereby be potentially rated as higher than 30 percent based ankylosis, limitation of extension, and impairment of the tibia and fibula.  However, the Veteran's knee did not exhibit residuals meeting the criteria for higher ratings under any of those codes.  Specifically, he did not have extension limited to 30 degrees, ankylosis in flexion between 10 and 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.  Moreover, under the code for the knee replacement, in order for a higher rating (in excess of 30 percent) to be warranted, the Veteran would need to have a severe degree of impairment which the examinations failed to find.  


Thus, during this period of the appeal period, a 30 percent rating was warranted as assigned, but not higher.

Left Knee 

Initial Rating in Excess of 20 Percent Prior to April 14, 2010

In applying the rating criteria with consideration of Court directives, the Veteran's flexion has varied, but at worse, was limited to 110 degrees, warranting a 10 percent rating, but no more.  There was consistently no limitation of extension.  Thus, a compensable rating was not warranted, separately.  Further, there was no instability or subluxation.  The meniscus was intact.  Also, at no time was there impairment of the tibia and fibula.  

Thus, in sum, during this period of the appeal period, a 10 percent rating was warranted for right knee limitation of flexion with pain.  However, a higher rating was not warranted.

Rating in Excess of 20 percent from October 1, 2010 (following a period of a 100 percent rating from April 14, 2010 through September 30, 2010) to August 19, 2013

In April 2010, the Veteran underwent left knee surgery with partial lateral meniscectomy and chondroplasty.  The Veteran was assigned a 100 percent rating after that surgery through September 30, 2010.  The 20 percent rating assigned thereafter was based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  That is the highest maximum rating under Diagnostic Code 5258.

Thereafter, the Veteran exhibited a wide range in his motion on flexion of the left knee, ranging from 95 degrees on passive motion to full active motion.  However, motion on extension was not limited.  There was no instability or subluxation.  There was no impairment of the tibia and fibula.  In addition, as of the May 11, 2012 examination, he no longer exhibited residuals of the meniscectomy.  

The Board finds that from October 1, 2010 until May 11, 2012, a separate 10 percent rating was warranted for painful flexion (not otherwise compensable) since he exhibited symptoms due to the meniscus impairment that were separate from loss of motion.  However, as of May 11, 2012, while the Veteran continued to have slightly limited flexion, but it was not painful.  Thus, he was no longer entitled to the additional 10 percent rating.  Moreover, he no longer exhibited symptoms due to the meniscus impairment.  The Board will not reduce the already assigned 20 percent rating by the RO.  However, clearly, entitlement to a higher rating was not warranted as fewer symptoms were present.

Rating in excess of 30 Percent from September 1, 2014 (following a period of a 100 percent rating from August 19, 2013 through August 31, 2014).

On August 19, 2013, the Veteran underwent a left knee total arthroplasty.  A total rating was assigned through August 31, 2014.  The minimum 30 percent rating for a total knee replacement has been assigned thereafter, from September 1, 2014.  The Veteran has been assessed as having an intermediate degree of residual weakness pain or limitation of motion from his total knee replacement.  The examiners declined to check the box for the higher severe degree of residuals, but rather indicated the lesser intermediate degree of residual impairment was demonstrated.  Although the Veteran may then be potentially rated as higher than 30 percent based ankylosis, limitation of extension, and impairment of the tibia and fibula, the Veteran's knee did not exhibit residuals meeting the criteria for higher ratings under any of those codes.  Specifically, he did not have extension limited to 30 degrees, ankylosis in flexion between 10 and 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.  Moreover, as noted, under the code for the knee replacement, in order for a higher rating (in excess of 30 percent) to be warranted, the Veteran would need to have a severe degree of impairment, but that was not found by the examiner.  Otherwise, the Veteran did not have instability or subluxation.  As such, a higher rating is not warranted on the basis of the residuals of the total knee replacement.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a separate rating of 10 percent based on limitation of flexion of the left knee from October 1, 2010 until May 11, 2012; but the preponderance of the evidence is against an initial rating in excess of 10 percent for status post right knee replacement (formerly patellofemoral pain syndrome) prior to October 31, 2011; and in excess of 30 percent from November 1, 2012 (following a period of a 100 percent rating from October 31, 2011 through October 31, 2012); an initial rating in excess of 20 percent for status post left knee replacement (formerly patellofemoral pain syndrome) prior to April 14, 2010; in excess of 20 percent from October 1, 2010 (following a period of a 100 percent rating from April 14, 2010 through September 30, 2010) to August 19, 201 based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; and in excess of 30 percent from September 1, 2014 (following a period of a 100 percent rating from August 19, 2013 through August 31, 2014).










							(Continued on the next page)

ORDER

Prior to October 31, 2011, an initial rating in excess of 10 percent rating for right knee disability is denied.

From November 1, 2012, a rating in excess of 30 percent rating for status post right knee replacement disability is denied.

Prior to April 14, 2010, an initial rating in excess of 10 percent rating for left knee disability is denied.

From October 1, 2010 August 19, 2013, a rating in excess of 20 percent rating for left knee disability based on dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is denied.

From October 1, 2010 until May 11, 2012, a separate 10 percent rating for left knee disability based on limitation of flexion of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 1, 2014, a rating in excess of 30 percent rating for status post left knee replacement disability is denied.


REMAND

Spine

The Board's prior remand indicated that further opinion was necessary because the record was inadequate.  It was noted that the medical opinion of record did not discuss the impact of the Veteran's altered gait, particularly since his ankle disabilities had been service-connected by virtue of the Board's decision.  A May 2012 examination had shown that the Veteran had an altered gait.  The Veteran has also undergone numerous knee procedures.  However, the addendum opinion, dated in February 2017 indicated that the knee and ankle conditions are unlikely to affect gait and therefore unlikely to strain the cervical and lumbar spines.  The Board notes that this opinion is insufficient.  The altered gait has been shown in the record and should be accepted by the examiner.  Thus, an additional medical addendum is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's lumbar and/or cervical spine disabilities are proximately due to, or the result of, the service-connected knee and ankle disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar and/or cervical spine disabilities are permanently aggravated by the Veteran's service-connected knee and ankle disabilities.  The examiner should specifically discuss the impact, if any, of the Veteran's altered gait has on his lumbar and cervical spine disabilities.  The examiner should accept that the knee and ankle disabilities have resulted in an altered gait.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


